PURCHASE AND SALE AGREEMENT




     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and
between Godwin Stor-It, LLC, a Virginia limited liability company (“Seller”),
and U.S. Commercial LLC, a Virginia limited liability company (“Purchaser”).

     In consideration of the mutual covenants and representations herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:



1.
PURCHASE AND SALE




     1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of the following described property
(herein collectively called the “Property”):

     (a) Land. That certain tract of land located at 10490 Colonial Court,
Manassas, Virginia 20110, being more particularly described on Exhibit “A”
attached hereto and made a part hereof (herein, the “Land”).

     (b) Easements. All easements, if any, benefiting the Land or the
Improvements (as defined in Section 1.1(d) of this Agreement).

     (c) Rights and Appurtenances. All rights and appurtenances pertaining to
the Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

     (d) Improvements. All improvements and related amenities in and on the
Land, comprising approximately 55,610 net rentable square feet of storage space
and 490 rental units, and being commonly known as “Stor-It Self Storage”
(herein, the “Improvements”).

     (e) Leases. Seller’s interest under all written leases, occupancy
agreements and rental agreements (collectively, the “Leases”) for rental units
in the Property, together with all tenant security deposits held by Seller on
the Closing Date (as defined in Section 6.1 of this Agreement).

     (f) Tangible Personal Property. All appliances, fixtures, equipment,
machinery, furniture, carpet, drapes and other items of personal property, if
any, owned by Seller and located on or about the Land and the Improvements (the
“Tangible Personal Property”), including, without limitation, those items of
personal property set forth on Exhibit “D” attached hereto.

     (g) Contracts. Seller’s interest (to the extent the same is assignable)
under the “Contracts” (as defined below), other than the “Rejected Contracts”
(as defined below).

     (h) Intangible Property. All intangible property (the “Intangible
Property”) owned by Seller and pertaining to the Land, the Improvements, or the
Tangible Personal Property, including, without limitation, (i) all "yellow page"
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, (iv) all plans and specifications, (v) all licenses,
permits, engineering plans and landscape plans, (vi) all assignable warranties
and guarantees relating to

--------------------------------------------------------------------------------

the Property or any part thereof, and (vii) all of Seller’s right, title and
interest in and to the trade name “Stor-It Self Storage”.



2.
PURCHASE PRICE




     2.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Property shall be the sum of Four Million Seven Hundred Thousand and no/100
Dollars ($4,700,000.00), subject to prorations and adjustments as set forth in
this Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Title Company on the Closing Date
in accordance with wire transfer instructions to be provided by the Title
Company.



3.
EARNEST MONEY




     3.1 Earnest Money. Purchaser shall deliver to LandAmerica, 1920 Main
Street, Suite 1200, Irvine, California, 92614, Attn: Michelle Mesh (“Title
Company”), within three (3) business days after the date a fully-executed copy
of this Agreement is delivered to the Title Company by Seller and Purchaser, an
earnest money deposit (the “Initial Deposit”) in the amount of Seventy Five
Thousand and no/100 Dollars ($75,000.00). In the event Purchaser does not elect
to terminate this Agreement pursuant to the terms of Section 4.1.1 below, then
within three (3) business days following the expiration of the “Approval Period”
(as defined below), Purchaser shall make an additional earnest money deposit
(the “Additional Deposit”) in the amount of Seventy Five Thousand and no/100
Dollars ($75,000.00) with the Title Company. The Initial Deposit, together with
the Additional Deposit, if and when made, and together with all interest accrued
thereon, is herein collectively called the “Earnest Money”. The Initial Deposit
and the Additional Deposit, if and when made, shall be invested by the Title
Company in an FDIC-insured, interest-bearing account as Purchaser shall direct.
If the sale of the Property is consummated under this Agreement, the Earnest
Money shall be paid to Seller and applied as a credit against the Purchase Price
at Closing. If Purchaser terminates this Agreement in accordance with any right
to terminate granted to Purchaser by the terms of this Agreement, the Earnest
Money shall be returned to Purchaser, and neither party hereto shall have any
further obligations under this Agreement except for such obligations which by
their terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).



4.
CONDITIONS TO CLOSING




     4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within five (5) days after the “Effective Date” (as defined below),
true, correct, complete and legible copies of all of the due diligence items
listed on Schedule “A” attached hereto and incorporated herein with respect to
the Property (collectively, the “Due Diligence Items”). Seller shall provide
Purchaser with written notice at such time as Seller determines that all Due
Diligence Items have been delivered to Purchaser (the “Due Diligence Delivery
Notice”). Within two (2) business days following Purchaser’s receipt of the Due
Diligence Delivery Notice, Purchaser shall confirm in writing to Seller, if such
be the case, that all required Due Diligence Deliveries have been received by
Purchaser, in which event the date that Purchaser receives the Due Diligence
Delivery Notice shall be deemed to be the “Due Diligence Receipt Date” (herein
so called) for all purposes of this Agreement. In the event, however, that
Purchaser determines that it has not been provided with all of the Due Diligence
Items, then Purchaser shall provide Seller with written notice thereof (the
“Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller. Within two (2) business days

--------------------------------------------------------------------------------

following Seller’s receipt of the Missing Due Diligence Notice, Seller shall
provide Purchaser with all Due Diligence Items listed thereon together with
written notice confirming such delivery (the “Missing Due Diligence Delivery
Notice”). Within two (2) business days following Purchaser’s receipt of the
Missing Due Diligence Delivery Notice, accompanied by all missing Due Diligence
Items, Purchaser shall confirm in writing to Seller that Purchaser has received
all required Due Diligence Items, in which event the date that Purchaser
receives the Missing Due Diligence Delivery Notice, accompanied by all missing
Due Diligence Items, shall be deemed to be the Due Diligence Receipt Date for
all purposes of this Agreement. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, Purchaser may request additional
information, documentation or materials concerning the Property from Seller at
any time after the Effective Date, and Seller agrees to use commercially
reasonable efforts to provide such additional information, documentation or
materials to Purchaser, at no cost or expense to Seller, provided it is within
Seller’s possession or under its control, and further provided that the delivery
or non-delivery of any such item shall in no manner extend the Approval Period.

     4.1.1 Approval Period. During the period commencing on the Effective Date
and expiring at 5:00 p.m. Central Time on the sixtieth (60th) day following the
Due Diligence Receipt Date (the “Approval Period”), the following matters shall
be conditions precedent to Purchaser’s obligations under this Agreement:

     (a) Purchaser’s being satisfied in Purchaser’s sole discretion that the
Property is suitable for Purchaser’s intended use; and

     (b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all
of the Due Diligence Items.

     Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser's sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Title Company, and without the consent or joinder of Seller being
required, the Title Company shall return all of the Earnest Money to Purchaser.

     4.1.2 Title Commitment and Survey. Seller shall convey good and marketable
title to the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below). Within five (5) days following the Effective
Date, Purchaser shall obtain, at its sole cost and expense, a title commitment
(the “Title Commitment”) for an ALTA Owner's Policy of Title Insurance (the
“Title Policy”) insuring good and marketable fee simple title to the Property,
together with legible copies of all exceptions listed therein. Purchaser shall
have ten (10) days following its receipt of the Title Commitment, legible copies
of all exceptions listed therein and the “Survey” (defined below), to deliver to
Seller written notice of Purchaser’s objections to title (the “Title Objection
Letter”). Seller shall have

--------------------------------------------------------------------------------

the right, but not the obligation, to cure Purchaser’s objections to title;
subject, however, to Seller’s obligation to remove all “Monetary Liens” (as
defined below) by Closing. Seller shall notify Purchaser in writing within five
(5) days following Seller’s receipt of the Title Objection Letter concerning
which title objections, if any, Seller has agreed to cure. In the event that
Seller does not undertake to cure all of the objections in the Title Objection
Letter to Purchaser’s sole satisfaction (or does not timely respond to the Title
Objection Letter), then Purchaser shall have the right for five (5) days after
receipt of Seller’s response to the Title Objection Letter (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement and receive an
immediate refund of the Earnest Money, without the consent or joinder of Seller
being required. All exceptions set forth in Schedule B of the Title Commitment
which are not objected to by Purchaser (including matters initially objected to
by Purchaser which objections are subsequently waived in writing) are herein
collectively called the “Permitted Encumbrances”. In the event that any update
to the Title Commitment indicates the existence of any liens, encumbrances or
other defects or exceptions (the “Unacceptable Encumbrances”) which are not
shown in the initial Title Commitment and that are unacceptable to Purchaser,
Purchaser shall within five (5) days after receipt of any such update to the
Title Commitment notify Seller in writing of its objection to any such
Unacceptable Encumbrance (the “Unacceptable Encumbrance Notice”).
Notwithstanding anything to the contrary contained herein, Seller shall have no
obligation to take any steps or bring any action or proceeding or otherwise to
incur any expense whatsoever to eliminate or modify any of the Unacceptable
Encumbrances; provided, however, that Seller shall, prior to Closing, eliminate
by paying, bonding around or otherwise discharging in a manner satisfactory to
Purchaser (i) any Unacceptable Encumbrances that arise by, through or under
Seller, and (ii) any mortgages, deeds of trust, deeds to secure debt, mechanics’
liens or monetary judgments that appear on the Title Commitment (“Monetary
Liens”). In the event Seller is unable, unwilling or for any reason fails to
eliminate or modify all of the Unacceptable Encumbrances to the sole
satisfaction of Purchaser (other than the Unacceptable Encumbrances and Monetary
Liens required to be removed by Seller in accordance with the preceding
sentence), Purchaser may terminate this Agreement by delivering notice thereof
in writing to Seller by the earliest to occur of (i) the Closing Date, (ii) five
(5) days after Seller’s written notice to Purchaser of Seller’s intent to not
cure one or more of such Unacceptable Encumbrances, or (iii) ten (10) days after
the Unacceptable Encumbrance Notice, in the event Seller does not timely respond
thereto. Upon a termination of this Agreement pursuant to the immediately
preceding sentence, the Earnest Money shall be returned to Purchaser, without
the consent or joinder of Seller being required, and neither party shall have
any obligations hereunder other than the Surviving Obligations.

     4.1.3 Survey. Purchaser shall obtain, at its sole cost and expense, a
current, as-built survey of the Property prepared by a registered surveyor
acceptable to Purchaser (the “Survey”), which may be an update of the existing
survey delivered by Seller to Purchaser pursuant to Section 4.1 above.

     4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of
the Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Contracts which are not assignable
shall be the sole responsibility of Seller, shall be cancelled by Seller on or
before Closing, and Seller shall and hereby agrees to indemnify Purchaser from
any and all liability relating thereto, which indemnification obligation
expressly shall survive Closing.

     4.2 Inspection. During the Approval Period, at any time and from time to
time during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and any and all
portions thereof, including physical and mechanical inspections, (b) all
financial

--------------------------------------------------------------------------------

and other records pertaining to the operation of the Property, including, but
not limited to, all books, records, documents, accounting and management reports
of Seller, and (c) originals of all Leases and Contracts. Notwithstanding the
foregoing, Purchaser must obtain Seller’s prior written approval of the scope
and method of any environmental testing or investigation (other than a Phase I
environmental site assessment, which shall require no consent or approval of any
kind), prior to Purchaser’s commencement of such inspections or testing. Seller
shall cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured. All entries onto the Property by Purchaser shall be preceded
by not less than 48 hours prior notice to Seller, which may be verbal.

     4.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.



  4.4 Seller’s Representations and Warranties.




(a)      Seller represents and warrants to Purchaser that:     (i) Seller has
the full right, power, and authority, without the joinder of any other person  

or entity, to enter into, execute and deliver this Agreement, and to perform all
duties and obligations imposed on Seller under this Agreement,

     (ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

     (iii) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

--------------------------------------------------------------------------------

     (iv) Seller has no knowledge of, and has not received any written notice
of, any violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

     (v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

     (vi) the list of contracts attached hereto as Exhibit “E” (the
“Contracts”), is a true, correct and complete list of all service contracts,
equipment leases and/or maintenance agreements affecting the Property, and there
are no other such agreements affecting the Property,

     (vii) Seller is not a “foreign person” within the meaning of Sections 1445
and 7701 of the Internal Revenue Code of 1986, as amended,

     (viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent roll attached hereto as
Exhibit “F” (the “Rent Roll”), there are no parties in possession of, or
claiming any possession to, any portion of the Property,

     (ix) at Closing there will be no unpaid bills or claims in connection with
any repair of the Property by or on behalf of Seller that could result in the
filing of a lien against the Property,

     (x) the Rent Roll (which is effective as of the date indicated thereon),
and as the same shall be updated and recertified at Closing by Seller, is and
shall be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Roll,

     (xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

     (xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

     (xiii) Seller has not received any written or verbal notice or request from
any insurance company or board of fire underwriters (or any organization
exercising functions similar thereto) requesting the performance of any work or
alterations with respect to the Property, except those as to which Seller has
completed remedial action which has been formally accepted as sufficient by such
authority or insurer,

     (xiv) there are no employment agreements of any kind to which Seller is a
party, including union or collective bargaining agreements, which will be
binding on Purchaser after the Closing,

     (xv) Seller has no knowledge of any material defects in the drainage
systems, foundations, roofs, walls, superstructures, plumbing, air conditioning
and heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

--------------------------------------------------------------------------------

     (xvi) to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys, and

     (xvii) to the best of Seller’s knowledge, there are no underground storage
tanks located on or under the Property, there are no conditions on, at or
relating to the Property which are in non-compliance with “Environmental
Requirements” (as defined below), and there are no “Hazardous Materials” (as
defined below) on, in or under the Property in quantities that require
reporting, investigation or remediation under Environmental Requirements.

     Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing.

     (b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.); (iv)
gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable; (vi)
polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive material,
including any “source material”, “special nuclear material” or “byproduct
material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.; and (ix) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under “Environmental Requirements” (as
defined below) or the common law, or any other applicable laws relating to the
Property. Hazardous Materials shall include, without limitation, any substance,
the presence of which on the Property, (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass. Further, for purposes of this Agreement, “Environmental Requirements”
shall mean all laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders, and decrees, now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities, or any other political subdivisions in which the Property is located,
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Property, the Property, or the use of the
Property, relating to pollution, the protection or regulation of human health,
natural resources, or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances or waste or Hazardous Materials into the environment
(including, without limitation, ambient air, surface water, ground water or land
or soil).

     4.5 Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that all representations
and warranties made herein by Seller are true and correct in all respects as of
the Closing Date, and all covenants made by Seller herein are fully complied
with, failing which, Purchaser, at its option, and in addition to any other
remedy available, shall be entitled to terminate this Agreement and receive a
return of the Earnest Money.

--------------------------------------------------------------------------------



5.
COVENANTS OF SELLER




     5.1 Insurance. From the Effective Date through and including the Closing
Date, Seller agrees to keep the Property insured for its replacement cost under
its current policies against fire and other hazards covered by extended coverage
endorsement and commercial general liability insurance against claims for bodily
injury, death and property damage occurring in, on or about the Property, and to
pay all premiums for such insurance prior to the applicable due dates.

     5.2 Operation of Property. From the Effective Date through and including
the Closing Date, Seller agrees to operate and maintain the Property in the
normal course of business substantially in accordance with Seller's past
practices with respect to the Property, normal wear and tear excepted, subject,
however, to the requirements of Section 5.7.

     5.3 Third-Party Contracts. From the Effective Date through and including
the Closing Date, Seller agrees to enter into only those third-party contracts
which are necessary to carry out its obligations under Section 5.2, which shall
be on market terms and cancellable on thirty (30) days written notice or less,
without payment of any fee or penalty.

     5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, or directly or indirectly grant any discounts or rental
concessions to any present or future tenant of the Property, without the prior
written consent of Purchaser which may be granted or withheld in Purchaser’s
sole discretion.

     5.5 Listing of Property for Sale. From the Effective Date through and
including the Closing Date, Seller agrees to not list, verbally or in writing,
the Property with any broker or otherwise solicit or make or accept any offers
to sell the Property or enter into any contracts or agreements, including
back-up contracts, regarding any disposition of the Property.

     5.6 Obligation to Provide Notices. Seller agrees to promptly provide
Purchaser with copies of any and all notices which Seller receives from and
after the Effective Date concerning (i) any proposed or threatened condemnation
of the Property, (ii) any alleged violations of the Property with respect to
applicable governmental laws or requirements, or (iii) any litigation filed or
threatened against Seller or the Property.

     5.7 Auction. Not later than forty five (45) days prior to Closing, Seller
will conduct an auction for all units seventy-five (75) days or more past due.
The auction shall be conducted in accordance with the laws of the State of
Virginia. Seller will hold Purchaser and Purchaser’s agents and representatives
harmless from any legal actions brought by any tenant as a result of any such
auction or any other action of Seller with regard to the sale of a tenant’s
property during the period Seller owned the Property. Seller’s obligations under
the immediately preceding sentence expressly shall survive Closing.

     5.8 Property Apartments. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than Closing, (ii) deliver possession of the Property Apartments to
Purchaser at Closing, free and clear of the claims of any tenants or other
existing tenancies, and not otherwise subject

--------------------------------------------------------------------------------

to the rights or claims of any third party, and (iii) indemnify and hold
Purchaser harmless from and against any claims, causes of action, loss, cost or
expense incurred by Purchaser with respect to the Property Apartments. Seller’s
obligations contained in this Section 5.8 expressly shall survive Closing.



6.
CLOSING




     6.1 Closing. Assuming that all conditions to closing have been satisfied
and this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
an agent of the Title Company, designated by the Title Company, and located in
Fairfax County, Virginia (the “Local Title Agent”), on the date (the “Closing
Date”) thirty (30) days following the expiration of the Approval Period. Seller
and Purchaser agree that the Closing shall be consummated through an escrow
closing with the Local Title Agent, acting as escrow agent, and neither Seller
nor Purchaser shall be required to attend the Closing, but may do so, at their
option. Purchaser shall have a one time option to extend the Closing Date for a
period of thirty (30) days (the “Extension Option”), which Extension Option may
be exercised by Purchaser (i) providing Seller with written notice at any time
prior to the initially scheduled Closing Date, informing Seller that Purchaser
has elected to exercise the Extension Option, and (ii) depositing an additional
earnest money deposit (the “Extension Deposit”) in the amount of Seventy Five
Thousand and no/100 Dollars ($75,000.00) with the Title Company prior to the
initially scheduled Closing Date. The Extension Deposit, if and when made, shall
be added to the Earnest Money and deemed a part thereof for all purposes under
this Agreement, and shall be applied as a credit against the Purchase Price at
Closing, or delivered to the party that is entitled to receive the Earnest Money
pursuant to the terms of this Agreement should the Closing for any reason fail
to occur.

     6.2 Possession. Possession of the Property shall be delivered to Purchaser
at the Closing, subject only to tenants in possession under the Leases.

     6.3 Proration. All rents, other amounts payable by the tenants under the
Leases, and all other income with respect to the Property for the month in which
the Closing occurs, to the extent collected by Seller on or before the Closing
Date, and real estate and personal property taxes and other assessments with
respect to the Property for the year in which the Closing occurs, shall be
prorated to the Closing Date, with Purchaser receiving the benefits and burdens
of ownership on the Closing Date. Utilities shall be canceled by Seller and
reestablished in Purchaser’s name on the Closing Date, if possible; otherwise
utilities shall be prorated at Closing. Any amounts unpaid under the Contracts
which Purchaser elects to assume at Closing shall be prorated between Seller and
Purchaser at Closing.

     (a) If the Closing shall occur before rents and all other amounts payable
by the tenants under the Leases and all other income from the Property have
actually been paid for the month in which the Closing occurs, the apportionment
of such rents and other amounts and other income shall be upon the basis of such
rents, other amounts and other income actually received by Seller, with
Purchaser receiving the portion of all such rentals attributable to the period
from and after Closing. For a period of forty five (45) days following Closing,
if any rents which are delinquent as of Closing are actually received by
Purchaser, in good funds, all such amounts shall first be applied to
post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within forty
five (45) days following Purchaser’s receipt thereof, to the extent, and only to
the extent of any rental delinquencies owed by any such tenant to Seller for the
period prior to Closing. Notwithstanding the foregoing provisions of this
Section 6.3(a), all rentals that are received by Purchaser more than forty five
(45) days following Closing shall be retained by Purchaser, and Seller shall
have no rights with respect thereto. If, subsequent to the Closing, any rents or
other

--------------------------------------------------------------------------------

income are actually received by Seller, Seller shall immediately remit the same,
or Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser.
Seller agrees that, after the Closing, it shall not file any eviction action in
an effort to collect any outstanding rents that remain owing to Seller after the
Closing.

     (b) If the Closing shall occur before the tax rate or the assessed
valuation of the Property is fixed for the then current year, the apportionment
of taxes shall be upon the basis of the tax rate for the preceding year,
including all matters appearing on the tax bill for such year, whether ad
valorem or non-ad valorem, applied to the latest assessed valuation. The
proration shall allow for any available discount. Subsequent to the Closing,
when the tax rate and the assessed valuation of the Property is fixed for the
year in which the Closing occurs, the parties agree to adjust the proration of
taxes and, if necessary, to refund or repay such sums as shall be necessary to
effect such adjustment, which obligation expressly shall survive Closing.

     6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) all escrow fees and other customary charges of the Title Company, subject to
the terms of Section 6.4(w) below, (b) subject to the terms of Section 6.4(x)
below, all recording costs relating to the Deed, including but not limited to
all County and State recording taxes and clerk’s fees (c) all title insurance
costs relating to the Title Policy, (d) all costs relating to the Survey, and
(e) the fees of Purchaser’s counsel. Seller shall pay, on the Closing Date, (w)
one-half of any escrow fees and other customary charges of the Title Company
(not to exceed the sum of $500.00), (x) grantor’s taxes, (y) all costs and
expenses relating to retirement of any and all indebtedness secured by the
Property, including without limitation prepayment penalties, defeasance costs
and the costs of recording all mortgage cancellations, and (z) the fees of
Seller’s counsel. Purchaser shall receive a credit at Closing for all security
deposits made by tenants under the Leases and for any prepaid rents and other
amounts related to months following the month in which Closing occurs.

     6.5 Seller’s Obligations at the Closing. At the Closing, or at such other
time as indicated below, Seller shall take such action as the Title Company
reasonably requires to consummate the transactions made the subject of this
Agreement and shall deliver to Purchaser (or cause to be delivered to Purchaser)
the following:

     (a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”, subject only the Permitted Encumbrances. The description of the Land
provided with the Survey shall be the description used in the Deed.

     (b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

     (c) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

     (d) Leases. The originals of all of the Leases, together with all security
and other deposits which, under the terms of the Leases in effect at Closing,
are required to be returned to the tenants thereunder (which deposits, at
Purchaser’s option, may be applied as a credit against the Purchase Price at
Closing).

     (e) Contracts. The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

--------------------------------------------------------------------------------

     (f) Termination of Management Agreement. Evidence of the termination of any
and all management agreements affecting the Property, effective as of the
Closing Date, and duly executed by Seller and the property manager.

     (g) Affidavit. An affidavit in the form required by the Title Company to
remove any standard exceptions, including mechanics’ liens, parties in
possession and similar matters, together with a GAP Indemnity.

     (h) Reaffirmation Certificate. A reaffirmation certificate in accordance
with the provisions of Section 4.4(a).

     (i) Title Policy. The Title Policy, in the form required by this Agreement;
provided that in the event such policy is not available at Closing, then the
Title Company shall provide Purchaser at Closing, at Purchaser’s option, with
either (i) a “marked title commitment”, committing to issue the Title Policy in
the form required by this Agreement, or (ii) a proforma owner’s title policy,
with the Title Policy to be delivered to Purchaser as promptly after Closing as
reasonably possible.

     6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Title Company the following:

     (a) Purchase Price. The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Title
Company.

     (b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

     6.7 Documents to be Executed by Seller and Purchaser. At the Closing,
Seller and Purchaser shall also execute and deliver the following:

     (a) Tenant Notices. Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for security deposits (specifying
the amounts of such deposits) returnable under the Leases and notifying such
tenants of the new address where tenants are to make rental payments after the
Closing. The amounts of the security deposits set forth in the tenant notices
shall correspond to the security deposits set forth in the Rent Roll, as updated
and certified by Seller in connection with the Closing.

     (b) Assignment of Personal Property, Service Contracts, Warranties and
Leases. An Assignment of Personal Property, Service Contracts, Warranties and
Leases (the “Assignment”), in the form attached to this Agreement as Exhibit
“C”.



7.
RISK OF LOSS




     7.1 Condemnation. If, prior to the Closing, action is initiated to take all
or any portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,

--------------------------------------------------------------------------------

without the consent or joinder of Seller being required, and neither party shall
have any further right or obligation hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

     7.2 Casualty. Seller assumes all risks and liability for damage to or
injury occurring to the Property by fire, storm, accident, or any other casualty
or cause until the Closing has been consummated. If the Property suffers any
damage equal to or in excess of One Hundred Thousand and no/100 Dollars
($100,000.00) prior to the Closing from fire or other casualty, Purchaser may
either at or prior to Closing (a) terminate this Agreement, in which event the
Earnest Money shall be refunded to Purchaser, without the consent or joinder of
Seller being required, and neither party shall have any further right or
obligation hereunder, other than the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s right, title and interest in
and to the proceeds of any insurance covering such damage, and including any and
all rent loss insurance proceeds relating to the period from and after the
Closing Date, shall be assigned to Purchaser at the Closing and Purchaser shall
receive a credit against the Purchase Price at Closing in an amount equal to the
sum of (i) Seller’s deductible under its insurance policy and (ii) the amount of
any uninsured or underinsured loss. If the Property suffers any damage less than
One Hundred Thousand and no/100 Dollars ($100,000.00) prior to the Closing,
Purchaser agrees that it will consummate the Closing and accept the assignment
of the proceeds of any insurance covering such damage, including any and all
rent loss insurance proceeds relating to the period from and after the Closing
Date (plus receive a credit against the Purchase Price in an amount equal to the
sum of (i) Seller’s deductible under its insurance policy and (ii) the amount of
any uninsured or underinsured loss) and there shall be no other reduction in the
Purchase Price.



8.
DEFAULT




     8.1 Breach by Seller. In the event that Seller shall fail to consummate
this Agreement for any reason, except Purchaser’s default or a termination of
this Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to either (i) terminate this Agreement and
receive a refund of the Earnest Money, and neither party shall have any further
right or obligation hereunder other than the Surviving Obligations, or (ii)
pursue the remedy of specific performance of Seller’s obligations under this
Agreement; provided, however, if the remedy of specific performance for any
reason is unavailable to Purchaser, then Purchaser shall have the right to
pursue an action to recover damages from Seller.

     8.2 Breach by Purchaser. If Purchaser fails to consummate this Agreement
for any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to receive the Earnest Money as liquidated damages
(and not as a penalty). Seller and Purchaser have made this provision for
liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that the Earnest Money represents a reasonable forecast of such damages.

     8.3 Notice and Cure. In the event of a default by Seller or Purchaser under
this Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, and (ii) in no event shall any such notice and cure period
result in an extension of the Closing Date.

--------------------------------------------------------------------------------



9.
MISCELLANEOUS




     9.1 Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular person whose address is to be
changed):

If to Seller:    Godwin Stor-It, LLC      1841 Beulah Road      Vienna, VA
22182      Attn: Tracy Byrd      Tel:    (703) 928-5690      Fax: (703)
940-9137    with a copy to:    Hall, Monahan, Engle, Mahan & Mitchell      307
E. Market Street, Suite 200      Leesburg, VA 20176      Attn: O. Leland Mahan 
    Tel:    (703) 777-1050      Fax: (703) 771-4113    If to Purchaser:    U.S.
Commercial LLC      111 Corporate Drive, Suite 210      Ladera Ranch, CA 92694 
    Attn: H. Michael Schwartz      Tel:    (949) 429-6600      Fax: (949)
429-6606    with copies to:    U.S. Commercial LLC      5956 Sherry Lane #1000 
    Dallas, Texas 75225      Attn: Wayne Johnson      Tel:    (214) 631-3959   
  Fax: (214) 631-1144; and        Mastrogiovanni Schorsch & Mersky, P.C.     
2001 Bryan Street, Suite 1250      Dallas, Texas 75201      Attn: Charles
Mersky, Esq.      Tel:    (214) 922-8800      Fax:    (214) 922-8801 


--------------------------------------------------------------------------------

If to Title Company:    LandAmerica      1920 Main Street, Suite 1200     
Irvine, California, 92614      Attn: Michelle Mesh      Tel: (949) 930-9306_   
  Fax: (949) 930-9087 


     9.2 Real Estate Commissions. Pursuant to a separate written agreement,
Seller has agreed to pay Investment Real Estate, LLC (“Broker”) a real estate
commission upon consummation of the transaction contemplated by this Agreement.
Except for Seller’s agreement with Broker, neither Seller nor Purchaser has
authorized any broker or finder to act on any party’s behalf in connection with
the sale and purchase hereunder and neither Seller nor Purchaser has dealt with
any broker or finder purporting to act on behalf of any other party. Purchaser
agrees to indemnify and hold harmless Seller from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Purchaser or on Purchaser’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby. Seller
agrees to indemnify and hold harmless Purchaser from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Seller or on Seller’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby, including
Broker. Notwithstanding anything to the contrary contained herein, this Section
9.2 shall survive the Closing or any earlier termination of this Agreement.

     9.3 Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.

     9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

     9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

     9.6 Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Virginia, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.

     9.7 Governing Law. This Agreement shall be governed by the laws of the
State of Virginia and the laws of the United States pertaining to transactions
in such State.

     9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an entity in which Purchaser has a direct or indirect interest, including
an affiliate of Purchaser, (ii) a real estate investment trust of which
Purchaser or an affiliate of Purchaser is the external advisor, or (iii) a
Delaware statutory trust of which Purchaser or an affiliate of Purchaser is the
signatory trustee; provided, however, that, until the consummation of the
Closing, no such assignment shall release or relieve Purchaser of any liability
hereunder.

--------------------------------------------------------------------------------

     9.9 Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

     9.10 Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.

     9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

     9.12 Effective Date. For purposes of this Agreement, the “Effective Date”
shall mean the later of the dates that this Agreement has been executed by
Seller and Purchaser, as indicated on the signature page hereof.

     9.13 Exhibits. The following exhibits are attached to this Agreement and
are incorporated into this Agreement by this reference and made a part hereof
for all purposes:

(a) Schedule A, List of Due Diligence Documents



(b) Exhibit A, the legal description of the Land

(c) Exhibit B, the form of the Deed

(d) Exhibit C, the form of the Assignment

(e) Exhibit D, List of Personal Property

(f) Exhibit E, List of Contracts

(g) Exhibit F, Rent Roll

(h) Exhibit G, Letter of Representation




     9.14 No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

     9.15. Tax-Deferred Exchange. Each party will, upon request by the other
party, cooperate as reasonably required to assist the other party in
facilitating a tax-deferred exchange. Notwithstanding the foregoing, neither
party will be required to undertake or incur any liabilities or obligations or
expend any sums of money in connection with a proposed tax-free exchange for the
benefit of the other party.

     9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that,
at all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which

--------------------------------------------------------------------------------

consent may be granted or withheld in the sole discretion of the party whose
consent is being requested), no press release or other public disclosure
concerning this transaction shall be made by or on behalf of Seller or
Purchaser, and each party agrees to use best efforts to prevent disclosure of
this transaction by any third party. Notwithstanding the foregoing, (i) each
party shall be entitled to make disclosures concerning this Agreement and
materials provided hereunder to its lenders, attorneys, accountants, employees,
agents and other service professionals as may be reasonably necessary in
furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with any court order or
directive of any applicable governmental authority. The provisions of this
Section 9.16 shall survive Closing or any termination of this Agreement.

     9.17 Independent Consideration. Contemporaneously with the execution
hereof, Purchaser shall deliver to Seller the sum of One Hundred and no/100
Dollars ($100.00), representing independent consideration for the Approval
Period and Purchaser’s right to terminate this Contract pursuant to the
provisions hereof.

     9.18 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purposes.

     9.19 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content reasonably
satisfactory to Seller and Purchaser. Seller and Purchaser shall use
commercially reasonable efforts to agree upon the form of the Non-Compete
Agreement prior to the expiration of the Approval Period. The Non-Compete
Agreement shall provide that neither Seller nor any of its principals, partners,
members, directors, officers, shareholders and/or affiliates may directly or
indirectly develop, own, lease, manage or operate a self storage facility for a
period of three (3) years subsequent to the Closing within a five (5) mile
radius of the Property.

     9.20 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
From the Effective Date through and including sixty (60) days after the Closing
Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or
shall provide Purchaser access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser
(or Strategic Storage Operating Partnership, L.P. or Strategic Storage Trust,
Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (Reznick Group, P.C. or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year of Closing (to the date of Closing) and
the two (2) prior years, and shall cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. In addition, Seller agrees to
provide to Purchaser’s auditor a letter of representation substantially in the
form attached hereto as Exhibit “G”, and, if requested by such auditor,
historical financial statements for the Property, including income and balance
sheet data for the Property, whether required before or after Closing. Without
limiting the foregoing, (i) Purchaser or its auditor may audit Seller’s
operating statements of the Property, at Purchaser’s expense, and Seller shall
provide such documentation as Purchaser or its auditor may reasonably request in
order to complete such audit, (ii) Seller shall furnish to Purchaser such
financial and other information as may be reasonably required by Purchaser to
make any required filings with the SEC or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be

--------------------------------------------------------------------------------

limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or its
affiliates, agents or accountants) have maintained such information, and (iii)
Seller and Purchaser acknowledge and agree that the letter of representation to
be delivered by Seller to Purchaser substantially in the form attached hereto as
Exhibit “G” is not intended to expand, extend, supplement or increase the
representations and warranties made by Seller to Purchaser pursuant to the terms
and provisions of this Agreement or to expose Seller to any risk of liability to
third parties. The provisions of this Section 9.20 shall survive Closing.

     9.21 Delivery of Due Diligence Materials. In the event of the termination
of this Contract, for any reason, Purchaser agrees to deliver to Seller, within
thirty (30) days following the termination of this Agreement, copies of all
third party due diligence materials which Purchaser has obtained in connection
with its investigations of the Property; provided, however, that (i) the
delivery of such due diligence materials shall be conditioned upon the preparers
of such due diligence materials consenting to such delivery, (ii) such delivery
shall be without representation, warranty or liability to Purchaser, and at no
expense to Purchaser, and (iii) in no event shall the delivery of such due
diligence materials be a condition to the return of the Earnest Money to
Purchaser, should Purchaser be entitled to the return of the Earnest Money under
the terms of this Agreement in connection with such termination.



[Signature page to follow]




--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.



SELLER:






Godwin Stor-It, LLC,
a Virginia limited liability company,

By: /s/ Tracy A. Bird
Name: Tracy A. Bird
Title: Managing Member

Date: September 10, 2008






PURCHASER:






U.S. Commercial LLC,
a Virginia limited liability company

By: /s/ H. Michael Schwartz
Name: H. Michael Schwartz
Title: President

Date: September 10, 2008




--------------------------------------------------------------------------------